Citation Nr: 1136999	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial evaluation for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1982 to August 1992, and apparently had additional active service from September 1994 to October 1994; the Veteran also apparently served in a reserve component, with reserve service of unverified dates and types.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a claim under 38 U.S.C.A. § 1151 for benefits for diplopia, and assigned a noncompensable evaluation for that disability.  
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned at the North Little Rock, Arkansas, RO in December 2009.  The Veteran provided additional medical evidence at that hearing, and submitted a written waiver of his right to review of that evidence by the agency of original jurisdiction prior to review by the Board.  38 C.F.R. §20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his Travel Board hearing, the Veteran provided VA clinical evidence dated in April 2009 which indicates that the Veteran's diplopia affects his gaze at 30 degrees of central visual acuity, both as to horizontal gaze and as to vertical gaze.  However, this clinical evidence does not establish what quadrants of central visual acuity were affected in each eye, and does not provide evaluation of central visual acuity with sufficient specificity to rate the Veteran's disability under the regulation in effect when the Veteran filed his claim.  

The April 2009 clinical note, and the Veteran's testimony, demonstrate that the Veteran's diplopia was no longer occasional and correctable.  The April 2009 note appears to contrast in this regard with prior clinical evidence relevant to the claim.  The examiner should be asked to provide an opinion as to whether the Veteran's diplopia worsened during the pendency of the appeal, and, if so, when the Veteran's diplopia became more than occasional or became uncorrectable.  

It should be noted that during the pendency of this appeal, the criteria for rating eye disabilities were amended, effective December 10, 2008.  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2010).  The Board notes that effective date provision included in the 2008 revision to the schedule for rating eye disabilities does not provide for application of the amended version of the regulations to claims pending but not decided as of December 10, 2008.  73 Fed. Reg. at 66,543.  Thus, the amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543-02 (November 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, only the criteria in effect prior to that date are applicable.  

Prior to December 10, 2008, diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  38 C.F.R. § 4.84a, DC 6090, Note 2.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.  The April 2009 VA clinical note does not describe the visual field of either eye.  The Board notes that the rating criteria require use of a Goldmann Perimeter Chart where visual field changes must be rated.  38 C.F.R. § 4.77 (2008).  

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, DC 6090, Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, DC 6090, Note 4.  If the diplopia was from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it was up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down.  The provider or examiner must be asked to assess the quadrants of the visual fields affected by the Veteran's diplopia in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008).  The Board notes that the April 2009 clinical note does not specify the affected quadrants of the visual fields.  Further development of the clinical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify any provider who has treated him for diplopia or any eye disorder since April 2009.  

2.  VA treatment records from April 2009 to the present should be obtained and associated with the claims file.  

3.  The VA provider who evaluated the Veteran's diplopia in April 2009 should be asked for an addendum which specifies what quadrants of the visual fields in each eye the Veteran's diplopia affects, and evaluation of visual fields using a Goldmann Perimeter Chart.  The examiner should be provided the information necessary to assess the Veteran's diplopia in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008), that is, the examiner must be provided with the 2008 worksheet, not the 2011 worksheet.  

If the provider who treated the Veteran in April 2009 is unavailable, the Veteran should be afforded a VA examination to determine the effect of diplopia, including on central visual acuity, to include the degree of the visual field at which the effects of diplopia begin laterally, upward, and downward.  As noted above, the examiner must be provided with the worksheet applicable to this claim.  

The provider or examiner is requested to express an opinion as to whether the Veteran's diplopia worsened during the pendency of the appeal, and, if so, when the Veteran's diplopia became more than occasional or became uncorrectable.  

4.  Then, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


